DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 7-11 and 13-18 objected to because of the following informalities:  Claim 1 is objected to because the list of “a tracking device, ultrasound, computed tomography (CT), magnetic resonance imaging (MRI) or optical coherence tomography (OCT)” appears to be grammatically incorrect.  Applicant should consider revising the list to recite the device at the end of the list or for each item (e.g. a tracking device, an ultrasound device, etc.).  Claim 10 appears to have the same issue.   Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the navigation device is a tracking device, ultrasound, computer tomography (CT), magnetic resonance imaging (MRI), or optical coherence tomography (OCT) or a user interface to plan a predetermined operation path as now claimed.  Examiner notes that the limitation  of “by using” does not necessarily further define the navigation device as including or comprising one of a tracking device, ultrasound, CT, MRI, OCT, user interface.  If Applicant intends those device to be the navigation device, then it is also unclear how a user interface is considered to be a navigation device.  Claim 10 appears to have the same issue(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8 and 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0234370 to Haras et al. “Haras” in view of U.S. Publication No. 2014/0022283 to Chan et al. “Chan”.  
As for Claims 1-2 and 10-11, Haras discloses a surgical navigation system and method to orient a penetration instrument with respect to a target within the body (Abstract).  Haras explains that the target is defined based on volume (e.g. 3D) image in order to determine a “penetration channel” into the object (Paragraphs [0003], [0009] [0017] and [0059]).  Haras discloses wherein a CT system obtains the 3D space information for determining the operation path but makes it clear that other imaging systems may be used (Paragraphs [0009] and [0059]).  Such disclosures are considered to read on a navigation device configured to obtain 3D space information of a predetermined operation path of an instrument in its broadest reasonable interpretation. Haras discloses where two fan laser projectors are utilized to project a guide line (e.g. FL in Figs. 1-4 and 6 and corresponding descriptions) for the penetration instrument.  Examiner notes that Figs. 2, 4, 6, depict the fan lasers situated above the patient (e.g. or a portion thereof).  Haras explains that the guide line is created as a common line of intersection of the laser fan beams to prescribe the penetration direction (e.g. orientation) and a penetration point for the penetration instrument (Paragraphs [0013]-[0015], [0025], [0030] and [0060]-[0064]).  Examiner notes that such disclosures are considered to read on the claimed limitations of at least two pico-projectors configured to project patterns in a physical space, wherein the at least two patterns intersect each other to form an intersection area which provides an indication of an angle and location for the instrument to be operated on a patient in its broadest reasonable interpretation.  Examiner notes that the fan laser projector are considered to be laser beam scanning devices which can be small/portable/handheld (e.g. pico-projector) in its broadest reasonable interpretation. Haras’ navigation system is also appears to use a “projection model algorithm” in order to project the appropriate guide line onto the patient using the anatomical images and lasers in its broadest reasonable interpretation.  
However, Haras does not explicitly disclose how 3D volume data is converted into the 2D projection line.  
Nonetheless, Chan teaches from within a similar field of endeavor with respect to surgical navigation systems with projectors (Abstract; Paragraphs [0009] and [0032]) where images for projection are generated by the computer based on volumetric images (Paragraph [0064]).  Chan explains that the projected image may be a 2D image interpolated from volumetric image data and wherein virtual models including surgical planning and contour of anatomical structures created from one medical image may be transformed to another medical image using rigid and/or deformable image registration methods (Paragraph [0065]).  Examiner notes that such disclosures are considered to read on the claimed limitation of a processor receiving 3D space information and converting the 3D space information into 2D space information using a projection model algorithm in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to have implemented the conventional projection algorithms described by Chan with Haras’ navigation computer in order to improve the accuracy (e.g. registration) of the image projection.  Moreover, by incorporating other conventionally known projection algorithms into the processing means of Haras, the system can selectively use 2D or 3D space information to guide the procedure.  Converting 3D space information into 2D space information when the penetration instrument is straight would also appear to simplify the projection processing means and merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 3-5 and 14-16, the projectors described above can be fixed in place on a supporting element and moved (e.g. not fixed) as desired.  
Regarding Claims 7 and 13, Chan teaches an optical tracker (22 in Fig. 1 and corresponding descriptions).  Accordingly, it would have been obvious to a person skilled in the art to have included the optical tracking means described by Chan in order to increase the accuracy of the navigation procedure.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 8 and 17, Haras explains that the guide line can have a straight or curved line depending on the shape of the penetration instrument (Paragraphs [0063]-[0064]).

Claims 7 and 13 are is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Haras and Chan as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2019/0076195 to Shalayev et al. “Shalayev”. 
As for Claims 7 and 13, Haras and Chan discloses surgical navigation system and method as described above.  While Haras utilizes a CT imager to obtain navigation data (e.g. image and/or positional data of the object; Paragraph [0069]), Haras does not expressly disclose utilizing an optical, EM or mechanical tracking device.  
Shalayev teaches from within a similar field of endeavor with respect to surgical navigation systems and methods for performing a medical procedure (Abstract) where an image is received of a subject pre-operatively or intra-operatively to generate 2D or 3D models used to create a surgical plan (Paragraph [0018]).  Shalayev explains that the surgical plan is performed by a user such as surgeon on a computer with imaging or planning software (Paragraphs [0028]-[0030] and [0048]).  Shalayev discloses wherein the surgical plan is registered to the anatomical region (Fig. 2) via tracking array (204 in Fig. 2 and corresponding descriptions), tracking system (205 in Fig. 2 and corresponding descriptions) and articulated lasers (210 in Fig. 2 and corresponding descriptions) located at various locations in the operating room (OR).  Shalayev discloses wherein the lasers may be a continuous source laser pointer, a line laser, a modulated pulsed laser or a pico-projector (Paragraph [0036]) configured to project an intersecting/overlapping image onto the subject (Paragraphs [0041], [0049], [0056]-[0057] and [0059]).  Shalayev discloses use of preoperative MRI, CT, ultrasound or any combination thereof (Paragraphs [0023]-[0027]) and use of a navigation unit (e.g. optical or EM navigation unit; Paragraphs [0023]-[0025] and [0035]) both configured to provide 3D data as claimed.  
Accordingly, it would have been obvious to a person skilled in the art to have included the optical tracking means described by Shalayev in order to increase the accuracy of the navigation procedure.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 9 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Haras and Chan as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2016/0282710 to Evreinov et al. “Evreinov”.  
With respect to Claims 9 and 18, Haras and Chan disclose a navigation system and method using projectors to assist in the procedure.  However, the art of record does not expressly disclose a medium spreading unit as claimed.  
Evreinov teaches from within a similar field of endeavor with respect to projector systems and methods (Paragraph [0002] where mist or spray of a medium is provided to create a scattering surface/volume (Paragraphs [0016]-[0118]; Fig. 1A and corresponding descriptions).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to use a scattering medium spray/mist as described by Evreinov in order to enhance the display if and when desired.  Examiner notes that such a modification would appear to enhance the clarity of the projection and require nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11 and 13-18 have been considered but are not persuasive.  New 35 U.S.C. 112b rejections necessitated by amendment.  Previous 35 U.S.C. 112f interpretations have been withdrawn in light of the amendments.  As for the prior art rejections Applicant argues “...the position and direction of the light emission sources 3a, 3b via the processing unit 27, the light emission source position determination unit 29 and the control command generating unit 31 of Haras are 3D space information in nature, because the light emission sources can be moved along the movement device peripherally and turned around the joints 4a, 4b.  Further, Haras discloses a projection model algorithm of converting 3D-to-3D space information and teaches the light emission sources 3a, 3b that requires 3D space information to drive their alignment” (REMARKS, Page 10).  First, it must be noted that just because the fan beam lasers can be moved along the movement device and turned around joints to create the intersection, doesn’t required the emission sources 3a, 3b to move during the actual projection.  In fact, the light sources 3a, 3b would appear to be fixed in order to create the straight guide line (FL).  Furthermore, Fig. 2 appears to depict guide line (FL) as a 2D line based off of volume (e.g. 3D) image data (Paragraph [0008]).  However, Haras does not explicitly disclose how 3D volume data is converted into the 2D projection line.  Nonetheless, Chan teaches from within a similar field of endeavor with respect to surgical navigation systems with projectors (Abstract; Paragraphs [0009] and [0032]) where images for projection are generated by the computer based on volumetric images (Paragraph [0064]).  Chan explains that the projected image may be a 2D image interpolated from volumetric image data and wherein virtual models including surgical planning and contour of anatomical structures created from one medical image may be transformed to another medical image using rigid and/or deformable image registration methods (Paragraph [0065]).  Examiner notes that such disclosures are considered to read on the claimed limitation of a processor receiving 3D space information and converting the 3D space information into 2D space information using a projection model algorithm in its broadest reasonable interpretation.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have implemented the conventional projection algorithms described by Chan with Haras’ navigation computer in order to improve the accuracy (e.g. registration) of the image projection.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Examiner notes that the proposed modification does not call for incorporating the translucent screen, let alone two translucent screens into Haras as argued by Applicant (REMARKS, Page 11).  
Applicant also argues that 2D space information of Chan cannot drive the light emission sources 3a, 3b of Haras (REMARKS, Page 10).  Examiner respectfully disagrees but first notes that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, Haras explains that when the penetration instrument includes has a straight design, fan beams can be in 2D (Paragraph [0064]).  Thus, by incorporating other conventionally known projection algorithms into the processing means of Haras, the system can selectively use 2D or 3D space information to guide the procedure.  Converting 3D space information into 2D space information when the penetration instrument is straight would also appear to simplify the projection processing means.  Applicant should consider amending the claim to further specify the processing steps of the projection model algorithm.  
Finally, with respect to Applicant’s arguments regarding the volume of surgical navigation equipment (REMARKS, Page 12), Examiner respectfully notes that the claims fail to limit the size of the overall system.  
Accordingly, the rejections have been maintained.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793